943 F.2d 50
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Calvin W. BARFIELD, Defendant-Appellant.
No. 91-7030.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 12, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Shelby.   Richard L. Voorhees, Chief District Judge.  (CR-85-75-SH).
Calvin W. Barfield, appellant pro se.
Thomas J. Ashcraft, Office of the United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Calvin W. Barfield appeals from the district court's order denying his requests for mandamus and coram nobis relief.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Barfield, CR-85-75-SH (W.D.N.C. Jan. 23, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 In view of our disposition of this case, we deny Barfield's motion to remand this case for appointment of counsel